Citation Nr: 1751051	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1970, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript is of record.

In April 2016, the Board remanded the issues for further development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is warranted for the Veteran's claim of entitlement to service connection for a low back disability, because the May 2016 VA examination report is inadequate.  Specifically, the examiner did not consider or address all of the Veteran's back diagnoses of record.  The examiner also did not discuss the Veteran's assertions that he sustained in-service injuries to his back unloading ships in Vietnam and shooting 155 Howitzers with rounds weighing approximately 175 pounds, and disregarded his reports of continued back symptomatology after service.  Thus, an addendum opinion is necessary.  

Additionally, the May 2016 VA examiner's opinion as to the etiology of the Veteran's skin disability is also inadequate.  The examiner did not provide sufficient rationale as to why the Veteran's skin condition is not related to service, other than the fact that such condition is not known to be associated with herbicide agent exposure, and also failed to consider or address all of the Veteran's skin diagnoses of record.  Therefore, an addendum opinion is needed on remand.  Any outstanding VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records. 

3. Then refer the claims file to an examiner other than the May 2012 and May 2016 VA examiners to determine the nature and etiology of his low back disability.  The entire claims file should be made available to the examiner.  No additional examination is necessary, unless the examiner determines otherwise.  

Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all low back disabilities diagnosed since August 2009, to include spondylosis, scoliosis, multilevel degenerative disc disease, and stenosis.  If any of the diagnoses are not warranted, please reconcile these findings with the diagnoses of the same in a May 2014 private treatment record.

(b) If scoliosis is diagnosed, please determine whether such diagnosis is a developmental defect or a developmental disease.  (For VA purposes, a defect differs from a disease in that the former is more or less stationary in nature while the latter is capable of improving or deteriorating.)
(i)  If the diagnosed scoliosis is determined to be a congenital or developmental defect, please opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran incurred any superimposed disease or injury on such congenital defect during his military service that resulted in additional back disability.  If so, please describe the resultant disability.

(ii) If the Veteran's scoliosis is determined to be a congenital or developmental disease, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disease was aggravated (permanently worsened) by the Veteran's military service, to include as a result of repeatedly lifting heavy objects as part of the Veteran's military occupational duties.  Please support your opinion with a robust rationale.

(iii) If the Veteran's scoliosis does not have a congenital origin, please address the questions outlined in part (c) below.

(c) For any other back disability diagnosed, including scoliosis if determined to not have a congenital origin, please opine as to whether it is as least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise related to service, to include as a result of the documented November 1967, October 1968, March 1969, and April 1969 complaints of back pain and lumbosacral strain therein.  In addressing this question, please consider the Veteran's reports of repeatedly lifting heavy objects as part of his service occupational duties, as well as his assertions of continuous back symptomatology.  See Board Hearing Transcript (Tr.) at 14-16.  A complete rationale should be given for all opinions and conclusions expressed.

4. Then refer the claims file to an examiner other than the May 2016 VA examiner to determine the nature and etiology of his skin disability.  The entire claims file should be made available to the examiner.  No additional examination is necessary, unless the examiner determines otherwise.  

Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all skin disabilities present since August 2009, to include seborrheic keratosis, lichenification, lichen simplex chronicus, lichen planus chronicus, dermatitis, and prurigo nodularis.  If any of the diagnoses are not warranted, please reconcile these findings with the diagnoses of the same in the January 2010 and March 2010 private treatment records, May 2011 and November 2011 VA treatment records, and May 2016 VA examination report.

(b) For each disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent or better probability) that such disability had its onset in service or is otherwise related to service, to include as a result of the documented June 1969 skin carbuncle and conceded exposure to herbicide agents therein.  In addressing this question, please consider the Veteran's assertions of continual skin symptomatology since service.  See Board Hearing Tr. at 21-23.  Also, note that the fact that the diagnosed disability is not a presumptive disability under 38 C.F.R. § 3.309(e) cannot be the sole basis for finding that the disability is not related to his conceded exposure to herbicide agents in Vietnam.  A complete rationale should be given for all opinions and conclusions expressed

5. Then, after taking any additional development deemed necessary, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



